It must be assumed that the judgment herein was reversed by the Appellate Division for errors of law only. (Code Civil Procedure, § 1338; Hinckel v. Stevens, 165 N.Y. 171, 173, and cases cited.) Therefore, the question is presented whether the exception filed by the defendant was sufficient to present any question of law which justified such reversal. We think there was not. The exception was general to the decision of the trial judge and to each and every part thereof, with no specific exception to any particular finding or conclusion. This court has recently held that such an exception was insufficient to present any question of law for review. (Drake v. N.Y. Iron Mine,156 N.Y. 90.)
It follows that the court below had no authority to reverse the judgment of the Special Term, and hence its judgment must be reversed and that of the Special Term affirmed, with costs to the plaintiffs in all the courts.
PARKER, Ch. J., GRAY, BARTLETT, MARTIN, VANN and WERNER, JJ., concur; HAIGHT, J., absent.
Judgment reversed, etc. *Page 550